Per Curiam.
Respondent, admitted to practice by this Court in 1977, was suspended for a period of six months in November 1995 (Matter of Chariff, 221 AD2d 719).
Respondent submitted an application for reinstatement in September 1996. The application was referred to petitioner, the Committee on Professional Standards, for investigation and report (see, 22 NYCRR 806.12 [b]). By report dated April 25, 1997, petitioner opposed the application on the ground that respondent, despite repeated requests from petitioner, failed to provide documentation demonstrating his compliance with the terms of the suspension order or with section 806.9 (22 NYCRR 806.9) of this Court’s rules regulating the conduct of suspended attorneys. Petitioner also contended that respondent’s failure to provide the documentation demonstrated a lack of cooperation with its investigation warranting a denial of the application for reinstatement. Respondent states that he is now prepared to supply the requested documentation.
Respondent’s September 1996 application does not establish by clear and convincing evidence that he fully complied with the provisions of the order suspending him, and especially with that provision directing him to comply with section 806.9 of the rules of this Court regulating the conduct of suspended attorneys. Because such a showing is a prerequisite to reinstatement (see, 22 NYCRR 806.12 [b]), we deny this application. Respondent may submit an updated application which shall include records and other evidence showing his full compliance with the provisions of the order suspending him and with section 806.9 of the rules of this Court, and a full response to petitioner’s letter dated October 3, 1996.
Mikoll, J. P., Crew III, Yesawich Jr., Peters and Spain, JJ., concur. Ordered that respondent’s application for reinstatement is denied.